NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3652-16T3

DREW BRADFORD,

          Plaintiff-Appellant,

v.

CAROLE BOYD,

     Defendant-Respondent.
___________________________

                    Submitted November 15, 2018 – Decided December 18, 2018

                    Before Judges Alvarez and Reisner.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Middlesex County, Docket No. L-2100-15.

                    Drew Bradford, appellant pro se.

                    Carole Boyd, respondent pro se.

PER CURIAM

          Plaintiff Drew Bradford sued his former attorney, defendant Carole Boyd,

for malpractice.              On January 9, 2017, the trial judge held that Bradford's

complaint would be dismissed for failure to file an affidavit of merit. Perhaps
because Bradford then filed multiple reconsideration motions, the original ruling

was not memorialized in an order until August 17, 2017. In the meantime,

plaintiff filed a motion for reconsideration and for the judge's recusal, which

was denied by order dated March 24, 2017, and a second reconsideration motion,

which was denied by order of July 6, 2017.

      Bradford appeals from all three orders, presenting the following points of

argument for our consideration:

            Point 1 JUDGE MELVIN GELADE VIOLATED
            THE COURT RULE 1:16-3(a) [sic].

            Point 2  JUDGE GELADE DEMONST[RA]TED
            BIAS AGAINST THE PLAINTIFF.

            Point 3  "BREACH OF CONTRACT IS A VIABLE
            CAUSE OF ACTION."

            Point 4  THE        INTENTIONAL  AND
            [THREATENED] HARMS COMMITTED BY
            CAROLE BOYD ARE CLEAR AND OBVIOUS
            MALPRACTICE TO A JUROR, ESPECIALLY IN
            THIS CASE, TO A SUPERIOR COURT JUDGE,
            SINCE THIS IS A BENCH TRIAL.

            Point 5   THE REASONABLE BENCH JUDGE
            COULD      EASILY    COMPREHEN[D]   THE
            FOREGOING WITHIN Point 4 OF THIS BRIEF,
            WHICH JUDGE MELVIN GELADE DID DO ON
            JUNE 27, 2016 WITH NOTHING NEW ADDED BY
            THE DEFENDANT NOR BY JUDGE GELADE. IF
            AN AFFIDAVIT OF MERIT IS REQUIRED, THEN
            THERE WAS UNNCESSARY DELAY BY

                                                                         A-3652-16T3
                                       2
           DEFEN[D]ANT CAROLE BOYD (LACHES), AND
           SOME TIME SHOULD BE ALLOWED FOR
           APPELLANT TO OBTAIN AN EXPERT WITNESS
           WITH AN AFFIDAVIT OF MERIT.

           Point 6  CAROLE     BOYD    OWES    TO
           APPELLANT $6,011.79 AND CAROLE BOYD
           TOOK $20,000 APPELLANT [sic], WHILE
           NEGATING THE DREW BRAFORD V. DIANA
           GLEASON LITIGATION. THE DREW BRADFORD
           V. CAROLE BOYD LITIGATION IS CLEAR AND
           OBVIOUS MALPRACTICE. THE FINANCIAL
           HARM DONE BY CAROLE BOYD AGAINST
           APPELLANT IS A CIRCUMSTANCE TO PLEASE
           CONSIDER, AS HE COULD NOT AFFORD AN
           AFFIDAVIT OF MERIT.

           Point 7   ON JULY 6, 2017, JUDGE MELVIN
           GELADE NEVER PROVIDED IN HIS COURT
           ORDER (A425) WHAT HE WAS, SPECIFICALLY
           OR IN GENERAL TERMS, DENYING REGARDING
           PLAINTIFF'S MOTION TO VACATE. (A432 –
           A455). THEREFORE, PLAINTIFF'S MOTION "TO
           VACATE AND RETURN THIS LITIGATION FOR
           TRIAL WITH BREACH OF CONTACT AND
           ALLOWING PLAINTIFF 2 MONTHS TO OBTAIN
           AN EXPERT WITNESS ([AFFIDAVIT] OF MERIT)
           FOR THE MALPRACTICE COUNT" SHOULD BE
           GRANTED HEREIN WITHIN THIS APPEAL.

     Having reviewed the record, we conclude that plaintiff's arguments are

without sufficient merit to warrant discussion, beyond the following brief

comments. See R. 2:11-3(e)(1)(E).




                                                                    A-3652-16T3
                                    3
      Boyd represented Bradford in the trial of a civil lawsuit, Bradford v.

Gleason, and she also represented him on the appeal. Boyd filed a merits brief

on Bradford's appeal, but declined to file a reply brief, because she contended

that he had not paid her fee. 1 The appeal was successful, in that Bradford

obtained a remand for a trial. See Bradford v. Gleason, No. A-5625-07 (App.

Div. Aug. 13, 2009). However, in later suing Boyd, Bradford contended that

she committed professional negligence by failing to file a reply brief in the

appeal. He argued that Boyd's failure to present certain information in the reply

brief eventually precluded him from pursuing an issue on the retrial.2 In addition

to asserting a claim for malpractice, Bradford characterized Boyd's allegedly

wrongful conduct as a breach of contract, violation of his civil rights, and

intentional infliction of emotional distress. 3




1
  Eventually, Boyd and Bradford participated in fee arbitration, which resulted
in an order that Boyd refund approximately $6000 of the fee Bradford had paid
her.
2
  In her response to this contention, Boyd asserted that she raised the issue in
the merits brief and, in her professional judgment, it was not necessary to repeat
the same point in a reply brief.
3
  We will not discuss the civil rights and emotional distress claims further,
because Bradford did not brief those issues on this appeal.
                                                                          A-3652-16T3
                                          4
      On January 9, 2017, Judge Melvin L. Gelade held that, regardless of the

legal label Bradford chose to place on his claim against Boyd, the crux of the

claim was malpractice, and Bradford was therefore required to file an affidavit

of merit, pursuant to the Affidavit of Merit Statute. See N.J.S.A. 2A:53A-27.

      We agree with Judge Gelade. As our Supreme Court has made clear,

regardless of how a claim is pled, the following analysis determines whether an

affidavit of merit is required:

                    It is not the label placed on the action that is
             pivotal but the nature of the legal inquiry. Accordingly,
             when presented with a tort or contract claim asserted
             against a professional specified in the statute, rather
             than focusing on whether the claim is denominated as
             tort or contract, attorneys and courts should determine
             if the claim's underlying factual allegations require
             proof of a deviation from the professional standard of
             care applicable to that specific profession. If such
             proof is required, an affidavit of merit is required for
             that claim, unless some exception applies.

             [Couri v. Gardner, 173 N.J. 328, 340 (2002).]

      Because Judge Gelade decided the original motion correctly, he did not

abuse his discretion in denying Bradford's motions for reconsideration. See

Cummings v. Bahr, 295 N.J. Super. 374, 384, 389 (App. Div. 1996). Finally,

we reject Bradford's contention that the judge was biased against him. Nothing

in this record supports that allegation.


                                                                         A-3652-16T3
                                           5
Affirmed.




                A-3652-16T3
            6